DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species 1:  a catheter system as claimed in claims 1-5, and Species 2, a catheter system and method as claimed in claims 6-20. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, Species 1 includes, inter alia, a chassis comprising an s-shaped extension and no sheath; while Species 2 includes, inter alia, a chassis and a tubular everting sheath. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In a voice mail from Jianing Yu on September f1, 2022, a provisional election was made without traverse to prosecute the invention of Species 2, claims 6-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker et al. (8,968,381).  Parker et al. disclose, at least in figures1B-4D and col. 5, line 55 to col. 8, line 10;  a catheter system for deploying an endoluminal prosthesis in a body lumen of a patient, comprising: a flexible elongate chassis (30) having a proximal end, a distal end, and a column strength configured for advancement of the chassis through a body lumen of a patient; a self-expanding tubular endoluminal prosthesis (12) disposed in a constrained state at the distal end of the chassis; and a tubular everting sheath (32) which comprises: an inner section (43) which comprises a first diameter, a fixed end which is secured in fixed relation to the chassis and an endoluminal prosthesis section that is disposed over and radially constrains the endoluminal prosthesis in the constrained state, and an outer section (41) that is everted back over the endoluminal prosthesis section of the inner section, the outer section comprising a retraction end and a second diameter which is larger than the first diameter of the inner section such that the outer section is readily slideable over the inner section during retraction of the retraction end and eversion of the everting sheath; wherein the second diameter of the outer section is greater than the first diameter of the inner section by an amount of at least a wall thickness of the outer section of the tubular everting sheath; wherein the system further comprises a nosecone (53), wherein at least one of: the nosecone is secured to the chassis in an axial position which is distal of the endoluminal prosthesis; or 484821-0631-0593.1Atty. Dkt. No. 109167-0633the nosecone is secured to the distal end of the chassis, the nosecone comprising a shoulder portion (adjacent to 28, as shown in fig. 1B) which is disposed within a distal end of the tubular everting sheath, wherein the system further comprises a proximal adapter (e.g., 37, a shown in fig. 4D) secured to a proximal end of the chassis; wherein the chassis comprises a guidewire lumen (39) extending from the proximal end of the chassis to the distal end of the chassis; wherein the tubular endoluminal prosthesis comprises a tubular stent graft (12) comprising at least one layer of compliant material (e.g., a porous fabric, according to col. 6, lines 9-36) secured to a self-expanding stent; and the stent graft comprises a fully stented stent graft.  
Parker et al. also disclose a catheter system for deploying an endoluminal prosthesis in a body lumen of a patient, comprising: a flexible elongate chassis (30) having a proximal end, a distal end, and a column strength configured for advancement of the chassis through a body lumen of a patient; a self-expanding tubular endoluminal prosthesis (12) disposed in a constrained state at the distal end of the chassis; and a tubular everting sheath (32) which comprises an inner section (43) which comprises a fixed end which is secured in fixed relation to the chassis and an endoluminal prosthesis section that is disposed over and radially constrains the endoluminal prosthesis in the constrained state, an outer section (41) that is everted back over the endoluminal prosthesis section of the inner section, the outer section comprising a retraction end, and a PTFE material (according to col. 7, line 45 to col. 8, line 10) having a closed cell microstructure (i.e., heat-treated material, according to col. 11, line 1) with no distinct fibrils interconnecting adjacent nodes such that the outer section is readily slideable over the inner section; and wherein the everting sheath comprises a layered tubular structure comprising a plurality of layers (layers 41 and 43, as shown in fig. 1B) of compliant PTFE material which are secured together; 49 4821-0631-0593.1Atty. Dkt. No. 109167-0633the PTFE material structure layup is anisotropically oriented for strength (according to col. 8, lines 1-6) along at least one of a longitudinal direction of the everting sheath or a circumferential direction of the everting sheath.

Allowable Subject Matter
Claims 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, a catheter system comprising, inter alia: a flexible elongate chassis having a proximal end, a distal end, and a column strength configured for advancement of the chassis through a body lumen of a patient; a self-expanding tubular endoluminal prosthesis disposed in a constrained state at the distal end of the chassis; and a tubular everting sheath which comprises: an inner section which comprises a first diameter, a fixed end which is secured in fixed relation to the chassis and an endoluminal prosthesis section that is disposed over and radially constrains the endoluminal prosthesis in the constrained state, and an outer section that is everted back over the endoluminal prosthesis section of the inner section; wherein the system further comprises: an integral funnel section disposed at the retraction end of the outer section of the everting sheath, wherein the funnel section has a major diameter at an opening thereof that is greater than an outer diameter of the endoluminal prosthesis in a relaxed expanded state; and a retraction tether secured to and extends from the integral funnel; or wherein the system further comprises a thin, elongate, high tensile retraction tether disposed between adjacent layers of the layered tubular structure of the everting sheath and extending longitudinally along the endoluminal prosthesis section and outer section of the everting sheath.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a method of loading an endoluminal prosthesis into a sheath which is configured to constrain the endoluminal prosthesis, comprising, inter alia: passing a plurality of thin high tensile tethers loops through an end of the endoluminal prosthesis; and passing the plurality of tether loops through an inner lumen of the sheath; restraining an end of the sheath and pulling on both ends of each of the tether loops simultaneously such that the tether loops are pulled through the inner lumen of the sheath so as to apply tension to the endoluminal prosthesis such that the endoluminal prosthesis is radially compressed and constrained as it is pulled into the inner lumen of the sheath to an endoluminal prosthesis section within the inner lumen of the sheath; wherein the method further includes pulling on only one side of each of the tether loops and releasing an opposite end of each tether loop until each of the tether loops is pulled out of the endoluminal prosthesis and the inner lumen of the sheath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunderson (2007/0208350) teaches a catheter system.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771